Guerry, J.
The motion for a new trial contains no special ground. The defendant was convicted under the act of 1917 (Act Ex. Sess. 1917, p. 18). The evidence of the defendant’s own witness shows that the still was on the premises rented by him and the defendant jointly. There was also other evidence connecting the defendant with the still. This makes a prima facie case for *693the State, and the question of whether or not the defendant knew of the still was one for the jury, which was resolved against him, and this court can not say that they erred in so finding. Bacon v. State, 44 Ga. App. 572 (162 S. E. 163); Neville v. State, 29 Ga. App. 232 (114 S. E. 720); Johnson v. State, 38 Ga. App. 369; Carter v. State, 21 Ga. App. 493 (94 S. E. 630); Malcom v. State, 28 Ga. App. 627 (112 S. E. 651). The court therefore did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.